Citation Nr: 1824939	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  00-16 515	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to a rating in excess of 50 percent, prior to October 18, 2017, for a depressive disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
INTRODUCTION
 
The Veteran served on active duty from August 1965 to October 1969.
 
This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  During the course of the appeal, the claims file was transferred to the New York, New York RO, and then to the Pittsburgh, Pennsylvania RO.
 
In August 2014, the Veteran testified before the undersigned.  A transcript of the hearing is also of record. 
 
In January 2016 the Board remanded this matter to the RO for additional development.  In November 2016 the case was again remanded for an examination.  

The Veteran was provided an examination which was submitted to VA on October 18, 2017 following which his depressive disorder was assigned a 100 percent rating effective that date.  The issue remaining is entitlement to an increased rating for the disorder prior to that date.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files have been reviewed.
 
 
FINDINGS OF FACT
 
1.  A January 2008 rating decision which granted a 50 percent rating for a depressive disorder was not appealed and is final.  
 
2.  The Veteran filed a claim for an increased rating for his depressive disorder, on August 6, 2010.
 
3.  Prior to October 18, 2017, the Veteran's depressive disorder was not manifested by occupational and social impairment with deficiencies in most areas. 
 
 
CONCLUSION OF LAW
 
The criteria for a rating in excess of 50 percent for a depressive disorder prior to October 18, 2017 were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2017)
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Laws and regulation
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).
 
The Veteran's depressive disorder is rated in accordance with General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242   (1995).  Scores of 41-50 reflect serious symptoms or serious impairment in social, occupational or school functioning.

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and that any suggestion that the Board is required to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 
 
The Veteran submitted correspondence in August 2010 claiming that his depressive disorder had worsened and should be rated higher than 50 percent disabling. 
 
The Veteran was provided a VA examination in October 2010.  The appellant reported feeling disassociated, and that he no longer was friends with anyone.  He further reported feeling alone, depressed, helpless, useless, hopeless, angry, irritable, intolerant, restless, and having trouble sleeping more than four hours per night.  The Veteran stated that his mood stopped him from working, and that he was too depressed to work.  

Mental status examination revealed that the appellant took medication for depression.  The appellant demonstrated low energy, and he had trouble concentrating.  His attention span was judged to be good.  The Veteran was oriented, he denied any delusions or hallucinations, and he did not exhibit any inappropriate behavior during the evaluation.  The Veteran denied impaired impulse control but stated that he gets into verbal arguments easily.  Panic attacks were denied, as was impaired impulse control.  He did admit to episodes of road rage, and getting into verbal arguments easily.  He also noted having difficulty falling and staying asleep.  The examiner noted that his depressive symptoms had increased recently and that the recent deaths of family and friends have led to an increase in social isolation.  The examiner assigned a global assessment of functioning score of 45, and diagnosed recurrent major depression. 
 
Mental health outpatient notes from his VA record outline similar complaints.  In a note from 2012 the Veteran is described as alert and attentive but depressed and angry.  He denied any suicidal or homicidal ideation.  The note stated that he had the social support of family, but that it was with conflicts. 
 
The Veteran testified at a VA hearing in August 2014.  He denied suicidal ideation but mentioned thinking about hurting someone when angry.  He also noted that he worked well with others prior to a confrontation with his boss.  The Veteran and his wife noted that he maintained his family relationships, and he reported having a very good relationship with his kids and grandchildren.  The Veteran denied panic attacks and stated that he participated in archery as a hobby.  The Veteran noted impaired impulse control with periods of irritability and violence, but he talked about thinking of them as temporary situations and maintaining control over his feelings. 
 
In his medical records since 2014 and prior to October 18, 2017, the Veteran has noted continued contact with his children and no suicidal tendency, except for briefly, right after wife died in 2015.  He expressed frustration with his situation and noted approximately two aggressive episodes per week.  The appellant reported having a friendship with a family friend after his wife died and that he was in the process of moving to Israel to be closer to his children and grandchildren. 
 
The Board has reviewed all of the evidence but finds that a rating in excess of 50 percent is not warranted prior to October 18, 2017.  Prior to that date, the Veteran's symptoms were not of the frequency, severity, and duration to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board acknowledges his reports of irritability with periods of violent outbursts; however, this symptom alone does not support the assignment of a 70 percent rating.  The medical records associated with VA group therapy, and his hearing testimony, also fail to show symptoms that would more closely relate to a 70 percent rating for depressive disorder.  There is no evidence of chronic suicidal ideation, obsessional rituals, illogical or irrelevant speech, or near continuous panic or depression that affects the Veteran's ability to function independently.  He has maintained relationships in social situations throughout the period on appeal.  While the appellant did not work that was shown to be due to his non-service connected back disability.  Prior to his examination in October 2017, there is no evidence to support the assignment of a rating in excess of 50 percent for depressive disorder.
 
The Board has considered the Veteran's testimony indicating that his symptoms vary depending on the situation; however, evidence shows that his relationships with family have been consistent.  He also has maintained hobbies and the interaction that accompanies them.  The criteria for a 50 percent rating consider difficulty in establishing and maintaining effective work and social relationships and there is no evidence of more severe symptoms that are not covered by the 50 percent rating.

Based on the available evidence, the preponderance of the evidence is against finding that the Veteran's symptoms were of the frequency, severity, and duration to support the assignment of a rating in excess of 50 percent for any period prior to October 18, 2017.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The medical evidence does not show, and the Veteran's testimony does not support, a finding that he had symptoms of similar severity to those listed under the criteria for a 70 percent rating or that his symptoms were of the frequency, severity, and duration to cause deficiencies in most areas.  Without such evidence, the appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990)



ORDER
 
Entitlement to a rating in excess of 50 percent for a depressive disorder, prior to 2017, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


